[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               April 2, 2007
                            No. 06-14312                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                 BIA Nos. A95-242-168 & A95-242-169

NEIFI IRINA ROJAS,
WILSON EDUARDO JIMENEZ,
VIVIANA A. JIMENEZ,
JULIAN M. JIMENEZ,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 2, 2007)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
       Neifi Irina Rojas, on behalf of herself, her husband Wilson Jimenez, and

their two children Viviana and Julian Jimenez (collectively “Petitioners”), petitions

this court for review of the decision by the Board of Immigration Appeals (“BIA”)

denying her motion to reopen removal proceedings. For the reasons that follow,

we affirm.

                                        I. Background

       Petitioners, natives and citizens of Colombia, entered the United States in

2000 on immigrant visas, and they all remained beyond their visas’ expiration

periods. The INS 1 issued Notices to Appear, charging Petitioners with

removability under INA § 237(a)(1)(B) and 8 U.S.C. § 1227(a)(1)(B). Rojas

applied for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (“CAT”), alleging that she and her family had been

persecuted by members of the Revolutionary Armed Forces of Colombia

(“FARC”) because of her political opinion. Following hearings conducted on

April 4, 2003, and March 31, 2004, the Immigration Judge (“IJ”) denied relief,

concluding that the asylum application was untimely and that Rojas had failed to

demonstrate that she was eligible for withholding of removal or relief under the



       1
         In 2002, President Bush signed into law the Homeland Security Act, which created a new
Department of Homeland Security and abolished the INS, transferring its responsibilities to the new
department. See Homeland Security Act of 2002, Pub. L. No. 107-296, 116 Stat. 2135. Because
this case initiated before the transfer, this opinion refers to the INS in the interest of clarity.
                                                    2
CAT because she had not established past persecution or a well-founded fear of

future persecution on account of a statutorily-protected ground.

      Rojas timely appealed to the BIA, which affirmed the IJ’s decision on

November 25, 2005. Rojas filed a timely motion for reconsideration, which the

BIA denied on the grounds that Rojas had failed to specify any error of law or fact

in the prior decision. On April 26, 2006, Rojas filed a motion to reopen the

proceedings, seeking to present evidence that conditions in Colombia had

deteriorated and that the FARC still considered her a target. Rojas supported her

motion with affidavits from her brother-in-law, father, and the person responsible

for maintaining her Colombia apartment. The affidavits stated that Rojas was

forced to flee Colombia due to political persecution and that her family in

Colombia had continued to receive threats against her. Rojas also attached news

articles detailing the FARC’s ongoing guerilla activities.

      The BIA denied the motion to reopen, concluding that the motion was

untimely because it was not filed within 90 days of the BIA’s final determination

and that Rojas was not entitled to invoke the exception to the 90-day filing

requirement because she failed to establish that the information in the supporting

affidavits could not have been discovered or presented at the previous hearing.

Rojas now petitions this court for review.



                                             3
                                     II. Discussion

      Rojas argues that the BIA abused its discretion by denying the motion to

reopen. She asserts that the supporting news articles and affidavits, which were

dated August 2005, January 2006, and March 2006, were not available during the

2003 and 2004 hearings before the IJ. She also argues that these supporting

documents established that she had suffered past persecution, demonstrated that

she risked future persecution if she returned to Colombia, and would change the

outcome of her underlying claims for relief if considered.

      We review the BIA’s denial of a motion to reopen for an abuse of discretion.

Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1220 (11th Cir. 2003). “Our review is

limited to determining whether there has been an exercise of administrative

discretion and whether the matter of exercise has been arbitrary or capricious.”

Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005) (citation and

internal quotation marks omitted).

      An alien may file one motion to reopen which “shall state the new facts that

will be proven at a hearing to be held if the motion is granted, and shall be

supported by affidavits or other evidentiary material.” Id. at 1149 (citation

omitted). “A motion to reopen immigration proceedings ‘must be filed no later

than 90 days after the date on which the final administrative decision was rendered

in the proceeding sought to be reopened.’” Id. (quoting 8 C.F.R. § 1003.2(c)(2)).
                                           4
The time and numerical limitations do not apply, however, to a motion to reopen

based on changed conditions in the country of nationality if such evidence is

material and was not available and could not have been discovered or presented at

the previous hearing. 8 C.F.R. § 1003.2(c)(3)(ii). In addition, at any time, the BIA

can reopen or reconsider, on its own motion, a case in which it has rendered a

decision. 8 C.F.R. § 1003.2(a). Motions to reopen are disfavored, however,

especially in a removal proceeding “where, as a general matter, every delay works

to the advantage of the deportable alien who wishes merely to remain in the United

States.” Abdi, 430 F.3d at 1149. As such, a motion to reopen “shall not be granted

unless it appears to the Board that evidence sought to be offered is material and

was not available and could not have been discovered or presented at the former

hearing.” 8 C.F.R. § 1003.2(c)(1).

      Here, although the affidavits Rojas submitted in support of her motion were

dated approximately two years after her March 2004 hearing before the IJ, the

affidavits merely rehash the general assertion that Rojas fled Colombia due to

“political persecution” and contain no new information tending to dispute the IJ’s

conclusion that Rojas failed to establish past persecution or a well-founded fear of

future persecution on account of a statutorily-protected ground such as, inter alia,

religion, membership in a particular social group, or political opinion. Likewise,

although the news articles Rojas submitted in support of her motion detail the
                                          5
FARC’s ongoing acts of violence, the articles provide nothing to connect that

violence to Rojas’s politics or her membership in a protected group. Thus, we

cannot say that the evidence Rojas submitted in support of her motion to reopen

was not available and could not have been discovered or presented at her earlier

hearing before the IJ. See 8 C.F.R. § 1003.2(c)(1). Accordingly, we conclude that

the BIA did not abuse its discretion by denying the motion to reopen.

                                 III. Conclusion

      For the foregoing reasons, we DENY Rojas’s petition and AFFIRM the BIA.




                                         6